I
would like to extend my warmest congratulations to
you, Sir, on your election as the President of the
General Assembly at its fifty-ninth session. My
delegation wishes to assure you of its full support and
cooperation during your tenure of office. I also express
my appreciation to your predecessor, Mr. Julian Hunte,
for his leadership and tireless work over the past year.
I also extend my appreciation to Mr. Kofi Annan
and his staff for their continuous hard work and
commitment. The Secretary-General’s personal
dedication and leadership in the work of the United
Nations, especially his efforts for global peace and
stability, are an inspiration to us all. Those efforts are
all the more necessary in the light of what many of us
here have described as disturbing world developments.
On behalf of the Government of Brunei
Darussalam, I wish to extend our sympathy and
condolences to the Governments and the peoples of the
United States and the Caribbean countries for the
devastation caused by the recent hurricanes.
Since its establishment 59 years ago, the United
Nations has achieved much, especially in ensuring
international peace and security and creating a stable
and prosperous world. There has not been a world war
since its inception, and it has had a positive impact in
many fields, such as peacekeeping, the eradication of
various diseases and socio-economic development. We
highly commend those efforts and value the sacrifices
of those involved.
However, the achievements of the United Nations
have been undermined by increasingly complex
international developments. In his annual report on the
work of the Organization (A/59/1), the Secretary-
7

General stated that the United Nations has been
through an extraordinarily challenging year. It was the
year in which the Iraq war brought the debate on the
United Nations role into sharper focus.
Moreover, our Organization is still preoccupied
with many unresolved issues. Among others, the
Palestinian conflict remains a grave concern. Terrorism
and weapons of mass destruction continue to pose
serious threats. At the same time, poverty,
environmental degradation and the spread of disease
cause further misery and hardship for millions. Those
issues demand our effective response, which will
ultimately define the relevance of our Organization.
We therefore need more than ever a strong and
effective United Nations, one that is able to promote
world peace and development. It must also give hope
and purpose to the people who increasingly look to it
to improve their lives.
However, the United Nations cannot do all that
on its own. For it to carry out its responsibilities
effectively, Member States need to work together,
contribute resources and honour their commitments. As
we work collectively to meet today’s complex
challenges, we must continue to adhere to the
principles enshrined in the Charter. All the various
conventions and treaties, from nuclear non-
proliferation to environmental conservation, are
manifestations of how we and the United Nations aim
to protect our people and ensure that they can live to
their fullest potential. In that regard, I wish to
congratulate the Secretary-General for his address to
the General Assembly, in which he emphasized the
importance of those issues. It is through our
reaffirmation of the Charter’s principles that we can
effectively uphold human ideals, enhance security and
stability and promote sustainable development.
Without doubt, the United Nations is the most
universal international body for providing a
multilateral response. We need to reform the United
Nations urgently so that it can be better equipped. In
that regard, Brunei Darussalam fully supports the
Secretary-General’s efforts to strengthen and revitalize
the United Nations. In particular, we welcome the work
of the High-level Panel on Threats, Challenges and
Change, which he has set up to address this.
We believe that United Nations reform should be
comprehensive and include an expanded and more
representative Security Council, a revitalized role for
the General Assembly and better coordination among
United Nations agencies. The interest a number of
countries have shown in serving as permanent
members of the Security Council is a clear indication
of the desire for change.
Next year, the Assembly will consider the report
of the High-level Panel and the recommendations of
the Secretary-General. I realize how difficult it is to
find a solution that is acceptable to all, but it is
incumbent upon Member States to make a difference
by implementing the much-needed reforms. Thus, a
willingness to find a balanced set of proposals will be
necessary. We look forward to the report, which,
hopefully, will make the necessary bold and realistic
proposals in order to end the decade-long debate on
this issue.
Next year will be a critical time for us as we
review implementation of the Millennium
Development Goals. To ensure that the commitments
set forth in the Millennium Declaration are
implemented on schedule, we must act without delay.
As for Brunei Darussalam, we are doing our part to
achieve those goals.
As we begin to look into our agenda for this
session, we must remain focused on the issues
affecting many innocent lives in Palestine. Recent
developments, such as the illegal construction of the
wall in the occupied Palestinian territories, must be
stopped and reversed. The advisory opinion of the
International Court of Justice and the subsequent
General Assembly resolution ES-10/15 reflect the
international community’s overwhelming support for
ending injustice in the occupied territories.
The concerned parties must do all they can to
prevent the situation from deteriorating. They must
make serious efforts to honour their obligations as
outlined in the road map. It is critical that progress
should be made so that we can find a comprehensive,
just and durable solution to that longstanding conflict.
The situation in other parts of the Middle East,
such as Iraq, has created enormous anxiety. We
acknowledge the central role of the United Nations and
the efforts of other countries and parties in addressing
the political and humanitarian dimensions of the
problems.
In our region, we recognize that the nuclear issue
on the Korean peninsula has a serious impact on the
peace, stability and security of the Asian-Pacific
region. We appreciate the role of China, the
Democratic People’s Republic of Korea, Japan, the
Republic of Korea, Russia and the United States in
8

seeking a solution through dialogue in the six-party
talks. It is important that all parties concerned continue
their efforts to achieve a peaceful solution to the issue.
We are deeply saddened by the horrifying scenes
of harm inflicted upon innocent people by terrorist
acts. Brunei Darussalam would like to convey its great
sympathy to the Governments and the peoples of the
countries in Asia, the Middle East and Europe that
have been targeted by terrorist attacks in the past year.
We strongly condemn those atrocious acts.
Terrorism affects all of us — women and men,
adults and children, developed and developing
countries. It knows no boundaries. It has no ethnic,
racial or religious affinities. Despite concerted efforts,
devastating incidents this year have heightened the
threats and challenges posed by terrorism. Those acts
are becoming more complex, and our fight against
them is far from over. It is therefore important to
address this problem in a comprehensive manner. In
doing so, we need to identify this problem’s real source
and root causes. This is what we have to bear in mind
if we are to achieve a long-term solution. At the same
time, we must not allow terrorists to divide us and
undermine our determination to fight this menace
collectively.
The challenges that we face require us to move
forward to ensure that the United Nations continues to
play its pivotal role. I am confident, Mr. President, that
under your able leadership, the General Assembly will
achieve success and make the decisions necessary to
fulfil the hopes and expectations of the peoples it
represents. Our tasks are great, but so also are our
capabilities when we all work together.